This claim verified by affidavit of the claimant, amounting to the sum of $777.70, was filed March 22nd, 1922. The claimant states that he is entitled to said sum as compensation for services rendered as Major, Medical Corps, Illinois National Guard; that the service rendered by said claimant wras at the request of the Adjutant General of the State of Illinois, in opening and supervising the operation of recruiting offices in Chicago, Illinois, for the National Guard for Federal service, during April, May and June of 1917. This claim bears the approval of Bichard J. Sliand, Col., Adjutant General when the services were rendered. The Attorney General consents to the award and waives further proof. The Court therefore recommends an award in the sum of seven hundred seventy-seven dollars and seventy cents ($777.70).